       Case: 1:20-cv-05103 Document #: 50 Filed: 01/19/21 Page 1 of 5 PageID #:430




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Alexis Parker and Latisha Rhodes,                     )
              Plaintiffs,                             )
                                                      )       No. 20 C 5103
          v.                                          )
                                                      )       Judge Ronald A. Guzmán
IAS Logistics DFW, LLC, d/b/a                         )
Pinnacle Logistics,                                   )
              Defendant.                              )


                           MEMORANDUM OPINION AND ORDER

       For the reasons stated below, Defendant’s motion to dismiss [36] is denied. Defendant’s
motion to dismiss for failure to state a claim is denied, and its motion to dismiss for lack of
personal jurisdiction is denied without prejudice to renewal after the Court rules on the
conditional certification issue.

                                           STATEMENT

        Alexis Parker and Latisha Rhodes filed suit against IAS Logistics DFW, LLC, d/b/a
Pinnacle Logistics, for the following purported wage-and-hour violations: (1) Pinnacle
automatically deducted pay for meal breaks that were not taken; and (2) Pinnacle failed to
account for shift-differential pay when calculating overtime. Plaintiffs bring suit both as a
nationwide collective action under the Fair Labor Standards Act (“FLSA”) and as representatives
for putative Rule 23 classes for alleged violations of Illinois and Maryland wage-and-hour laws. 1
Pinnacle contends that the Court lacks personal jurisdiction over Pinnacle with respect to the
class-action claims alleged by Rhodes, the Maryland Plaintiff, and the claims against Pinnacle
alleged by non-Illinois FLSA opt-in plaintiffs.

        The plaintiff bears the burden of establishing personal jurisdiction when the defendant
challenges it. See N. Grain Mktg., LLC v. Greving, 743 F.3d 487, 491 (7th Cir. 2014). Personal
jurisdiction can be general or specific, depending on the extent of the defendant’s contacts with
the forum state. Deneen v. Wyndham Vacation Resorts, Inc., No. 19 C 5499, 2020 WL 704793,
at *1 (N.D. Ill. Feb. 12, 2020). “General jurisdiction is ‘all-purpose’; it exists only ‘when the
party’s affiliations with the State in which suit is brought are so constant and pervasive as to
render it essentially at home in the forum State.’” Kipp v. Ski Enter. Corp. of Wis., 783 F.3d 695,
697-98 (7th Cir. 2015) (quoting Daimler AG v. Bauman, 571 U.S. 117, 122 (2014)) (brackets
and internal citation omitted). A corporation is “at home” in the state of its principal place of
business and the state of its incorporation. Id. at 698. Pinnacle is incorporated in Delaware with
its principal place of business in Texas. Plaintiff Parker worked at its one warehouse in
Rockford, Illinois, which is now closed. Plaintiffs do not argue that the Court has general

1
    Parker worked in Pinnacle’s Illinois facility while Rhodes worked in its Maryland location.
    Case: 1:20-cv-05103 Document #: 50 Filed: 01/19/21 Page 2 of 5 PageID #:431




jurisdiction over Pinnacle, so the argument is waived. Even if the argument were not waived,
general jurisdiction over Pinnacle does not exist in this Court. See BNSF Ry. v. Tyrell, 137 S. Ct.
1549, 1559 (2017) (finding that railway, which was a Delaware corporation with its principal
place of business in Texas, was not subject to general jurisdiction in Montana despite
maintaining over 2,000 miles of railroad track and employing more than 2,000 workers in that
state because it was not “at home” for purposes of defending claims there).

        “Adjudicatory authority is ‘specific’ when the suit ‘arises out of or relates to the
defendant’s contacts with the forum.’” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
U.S. 915, 923-24 (2011) (citation omitted). To establish specific personal jurisdiction, it is the
defendant’s “suit-related” conduct that must create the substantial connection with the forum
state. Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 801
(7th Cir. 2014), as corrected (May 12, 2014). “Specific personal jurisdiction grows out of ‘the
relationship among the defendant, the forum, and the litigation.’” Monco v. Zoltek Corp., 342 F.
Supp. 3d 829, 832 (N.D. Ill. 2018) (citation omitted). With respect to a Rule 23 class action, the
Seventh Circuit recently noted that “[t]he rules for class certification support a focus on the
named representative for purposes of personal jurisdiction.” Mussat v. IQVIA, Inc., 953 F.3d
441, 448 (7th Cir. 2020). Plaintiffs acknowledge that their arguments in favor of personal
jurisdiction “carry less force with respect to named Plaintiff Rhodes, who worked entirely in
Maryland,” and thus, do not oppose the Court dismissing her individual and class claims under
Maryland law; accordingly, those claims are dismissed.

        With respect to the non-Illinois opt-in plaintiffs, Pinnacle asserts that specific jurisdiction
is lacking, citing Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773
(2017). In Bristol-Myers, the Supreme Court concluded that in a mass-tort action brought in
California state court, the state courts lack personal jurisdiction over claims brought by out-of-
state plaintiffs against an out-of-state defendant. The Supreme Court left “open the question
whether the Fifth Amendment imposes the same restrictions on the exercise of personal
jurisdiction by a federal court.” Id. at 1784.

          The Seventh Circuit recently distinguished a Rule 23 class action under the Telephone
Consumer Protection Act from the mass-tort action in Bristol-Myers, holding that “[i]n a Rule 23
class action . . . the lead plaintiffs earn the right to represent the interests of absent class members
. . . [, who] are not full parties to the case for many purposes,” including the personal jurisdiction
analysis. Mussat, 953 F.3d at 447. Thus, the Mussat court concluded, the “the principles
announced in Bristol-Myers do not apply to the case of a nationwide class action filed in federal
court under a federal statute”; instead, in the Rule 23 context, “the named representatives must
be able to demonstrate either general or specific personal jurisdiction, but the unnamed class
members are not required to do so.” Id. at 443, 447.

        The question remains whether the rationale of Bristol-Myers applies to a nationwide
collective action filed in federal court under a federal statute, the FLSA. The issue has resulted
in a nationwide district-court split. Pinnacle contends that because opt-in plaintiffs are
considered parties to an FLSA lawsuit, they must be able to demonstrate personal jurisdiction
over Pinnacle with respect to their claims. See Weirbach v. Cellular Connection, LLC, No. 19 C
05310, 2020 WL 4674127, at *5 (E.D. Pa. Aug. 12, 2020) (“The FLSA makes opt-ins parties to

                                                   2
    Case: 1:20-cv-05103 Document #: 50 Filed: 01/19/21 Page 3 of 5 PageID #:432




the lawsuit. The statute states that no ‘employee shall be a party plaintiff to any such action
unless he gives his consent in writing to become such a party and such consent is filed in the
court in which such action is brought.’”) (citation omitted; emphasis in Weirbach). Because the
non-Illinois opt-in plaintiffs in this case cannot do so, Pinnacle argues, their claims must be
dismissed for lack of personal jurisdiction.

         Other courts, however, have concluded that Bristol-Myers does not apply to FLSA
collective actions because requiring out-of-state opt-ins to establish that the forum court can
exercise personal jurisdiction over their claims would contravene the intent of Congress in
enacting the FLSA, which was to “address employment practices nationwide” and “limit
duplicative lawsuits where numerous employees have been harmed by the same employers.”
Waters v. Day & Zimmermann NPS, Inc., 464 F. Supp. 3d 455, 461 (D. Mass. 2020), motion to
certify appeal granted, 2020 WL 4754984 (D. Mass. Aug. 14, 2020). 2

        The language in Mussat distinguishing nationwide Rule 23 class actions filed in federal
court under federal law from a mass-tort action based in state law appears to indicate that the
Seventh Circuit would agree that Bristol-Myers also does not apply here – provided that class
actions and collective actions are deemed to be sufficiently similar for the personal-jurisdiction
analysis. In that regard, it is worth noting that the Seventh Circuit has commented on the
similarity of standards used in certifying collective and class actions. See Espenscheid v.
DirectSat USA, LLC, 705 F.3d 770, 772 (7th Cir. 2013) (“[T]he provisions of Rule 23 are
intended to promote efficiency as well, and in that regard are as relevant to collective actions as
to class actions.”).

        However, simply because collective and class actions may have similar standards for
certification does not mean they are the same for other purposes; as the Supreme Court has
noted, Rule 23 actions are “fundamentally different” from collective actions under the FLSA.
Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 74 (2013). As already described, the Mussat
court specifically distinguished the case before it from Bristol-Myers on the ground that Rule 23
named plaintiffs act in a representative capacity to unnamed class members and are therefore the


2
  At least one court has persuasively addressed the policy objections to applying Bristol-Myers
to the FLSA as follows:

       District courts have also suggested that imposing a territorial limit on FLSA cases is at
       odds with Congress’s purpose in enacting the statute. The Court disagrees, for two
       reasons. First, nothing about a territorial limit prevents a nationwide collective action.
       The plaintiff just has to file the case where the defendant is at home. . . . In addition, it is
       significant that Congress did not include a nationwide service of process provision in the
       FLSA. When Congress knows how to provide a remedy but does not do so, [c]ourts
       should infer that Congress’s decision was intentional. In 1914, twenty-four years before
       passing the FLSA, Congress provided for nationwide service of process in the Clayton
       Act. The lack of a similar provision in the FLSA suggests that Congress intended to limit
       where nationwide actions can be brought.

Weirbach, 2020 WL 4674127, at *5 (internal citations omitted).
                                                  3
    Case: 1:20-cv-05103 Document #: 50 Filed: 01/19/21 Page 4 of 5 PageID #:433




only parties relevant to the personal-jurisdiction analysis. Mussat, 953 F.3d at 447. In contrast,
as noted above, the FLSA’s express language refers to individuals who opt in as “parties,” and at
least one court has noted that “29 U.S.C. § 216(b) is a rule of joinder giving legal status to
individual opt-in plaintiffs.” See McNutt v. Swift Transp. Co. of Ariz., LLC, No. C18-5668 BHS,
2020 WL 3819239, at *7 (W.D. Wash. July 7, 2020) (citation omitted). The significance of the
party label in a collective action remains unclear; the Supreme Court may find that, for purposes
of personal jurisdiction, opt-in plaintiffs in a collective action are not, in fact, parties. See Devlin
v. Scardelletti, 536 U.S. 1, 9-10 (“The label ‘party’ does not indicate an absolute characteristic,
but rather a conclusion about the applicability of various procedural rules that may differ based
on context.”). This may be particularly true when a federal claim is pending in federal court, and
concerns about state courts’ exercise of jurisdiction over an out-of-state defendant are absent. 3

        Plaintiffs assert that even if the opt-in plaintiffs are required but unable to establish that
this Court has personal jurisdiction over them regarding this defendant, the doctrine of pendent
personal jurisdiction allows Pinnacle to answer claims in this Court by individuals who are
domiciled and worked out of state. See Rice v. Nova Biomedical Corp., 763 F. Supp. 961, 966
(N.D. Ill. 1991), aff’d, 38 F.3d 909 (7th Cir. 1994) (“Under the doctrine of pendent personal
jurisdiction, a court may exercise its discretion to hear claims as to which personal jurisdiction
may otherwise be lacking if those claims arise out of a common nucleus of facts with claims as
to which personal jurisdiction exists.”); see also Robinson Eng’g Co. Pension Plan & Tr. v.
George, 223 F.3d 445, 449 (7th Cir. 2000) (“The RICO claim arises out of the same nucleus of
operative fact as the securities claims; it was therefore proper for the federal court to assert
personal jurisdiction over [defendant] for it as well, under the idea of pendent personal
jurisdiction.”). 4

         The Court need not resolve the parties’ arguments on the issue of pendent personal
jurisdiction at this time, however, because it concludes that the personal-jurisdiction analysis
should take place after a ruling on the motion for conditional certification. See Warren v. MBI
Energy Servs., Inc., No. 19 C 00800, 2020 WL 5640617, at *3 (D. Colo. Sept. 22, 2020) (stating
that “Defendants appear to argue that personal jurisdiction should be shoe-horned into the
analysis regarding whether [the plaintiff] has made ‘substantial allegations that the putative class
members were together the victims of a single, decision, policy, or plan’ – a review that is
conducted prior to discovery and supported only by allegations in the complaint and affidavits,
or that the mere issuance of notice somehow violates the Due Process Clause of the Fifth
Amendment,” and “reject[ing] the proposition that it should increase [the plaintiff’s] burden . . .
[by] preemptively limit[ing] notice at the conditional certification stage.”). Accordingly,


3
  At least one court has recognized the policy concerns associated with concluding that out-of-
state opt-in plaintiffs are relevant to the personal-jurisdiction analysis. See Chavira v. OS Rest.
Servs., LLC, No. 18-CV-10029-ADB, 2019 WL 4769101, at *6 (D. Mass. Sept. 30, 2019) (“The
Court has serious concerns regarding the implications of its ruling on the future of FLSA
collective actions and acknowledges the policy arguments raised by other courts. This Court’s
‘obligation to follow the law as set forth in controlling precedent,’ however, cannot overshadow
even the most compelling policy arguments.”) (citation omitted).
4
  The Court notes that the cited cases, provided by the parties, address pendent claim personal
jurisdiction rather than pendent party personal jurisdiction, which is the issue before the Court.
                                                   4
    Case: 1:20-cv-05103 Document #: 50 Filed: 01/19/21 Page 5 of 5 PageID #:434




Defendant’s motion to dismiss for lack of personal jurisdiction is denied without prejudice to
renewal after a determination on conditional certification.

        Defendant also argues that Plaintiffs have failed to state a claim for relief. To survive a
motion to dismiss brought pursuant to Rule 12(b)(6), a complaint must include enough factual
content to give the opposing party notice of what the claim is and the grounds upon which it
rests. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662,
698 (2009). After reviewing the allegations, the Court concludes that Plaintiffs’ allegations
sufficiently apprise Defendant of the claims against it and state a plausible claim for relief. See
Iqbal, 556 U.S. at 678 (stating that to survive a motion to dismiss, a complaint must “plead[ ]
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged”). Because Plaintiffs’ allegations satisfy this standard, the motion to
dismiss for failure to state a claim is denied.



 Date: January 19, 2021                              ____________________________
                                                     Ronald A. Guzmàn
                                                     United States District Judge




                                                 5
